DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Toshihiro and Saito does teach the limitations of claim 1. Toshihiro discloses radially-outer-side tapered surface (13a) that is tapered away from the press fitting direction (Fig. 10c). Saito discloses an end-surface-side tapered surface (25a) and an edge (24’) that scratches off material during the press-fitting (Paragraph 0044). It would have been obvious to one having ordinary skill in the art to combine Toshihiro and Saito to teach the radially-outer-side tapered surface (13a, Fig. 10c; Toshihiro) and the end-surface-side tapered surface (25a; Saito) intersect to form the edge (24’; Saito) that is press-fitted into the resin shaft member (12; Toshihiro).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Toshihiro (JP 2004293714) in view of Saito (US 2008/0069636).
Regarding claim 1, Toshihiro discloses a power transmission shaft (Abstract, Fig. 1-2), comprising:
a metal shaft member (13, 14; lines 199-201); and
a resin shaft member (12) connected to the metal shaft member (13, 14) in an axial direction of the power transmission shaft (Fig. 1-2),
wherein the resin shaft member (12) is made of fiber reinforced plastic (lines 196-199),
wherein the metal shaft member (13, 14) and the resin shaft member (12) are joined to each other through a close-contact fitting portion between a male spline (16), which is formed in an outer surface of the metal shaft member (13, 14; Fig. 1-2), and a female spline formed by press-fitting the male spline into the resin shaft member (lines 66-68),
	wherein an outer surface of each of a plurality of projecting teeth of the male spline (16) has a radially-outer-side tapered surface inclining away from the press-fitting direction from a press-fitting-start edge (edge of the serrations 16 that are inserted into the shaft, meaning the right side of Fig. 10c) toward a radially inner side of a corresponding one the projecting teeth (Fig. 10c), and
	wherein the press-fitting-start edges, which are cutting start edges (edge of serrations that are press-fitted into the FRP shaft in the press-fitting direction), are formed at intersections of the vertical surface (Fig. 10c) and the radially-outer-side tapered surfaces (13a) at radially outer edge portions of the press-fitting-start end surface of the male spline (16, Fig. 10c) of the metal shaft member so as to protrude forward in the press-fitting direction (Fig. 1). Toshihiro does not expressly disclose a press-fitting-start end surface of the male spline has an end-surface-side tapered surface inclining away from a press-fitting direction from an outer edge toward a radially inner side of the press-fitting-start end surface and the end-surface-side tapered surface.
	Saito teaches a press-fitting-start end surface (25a, Fig. 5) of the male spline has an end-surface-side tapered surface (25a, Fig. 5) inclining away from a press-fitting direction from an outer edge (24’, Fig. 5) toward a radially inner side of the press-fitting-start end surface and the end-surface-side tapered surface (25a) forms an intersection (24’) with the radially-outer-side surface (121a’, Fig. 5).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the end surface of Toshiro with the end-surface-side tapered surface which form the press-fitting-start edges, as taught by Saito, in order to more reliably scratch off material during press-fitting (Paragraph 0044).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678    

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678